Luke, J.
1. The motion of defendant in error to dismiss the bill of exceptions, because no brief of evidence was filed within the time allowed by law, is without merit, for the reason that the question was not “first raised and insisted on before the trial judge.” Park’s Code, § 6090 (a).
2. Where suit was brought on a due bill as follows: “Due J. K. Puller, $300.00. On demand. Wilson & Render. 11/14/19,” and demand and refusal to pay were alleged, the petition was not subject to general demurrer on the ground that it failed to set out or disclose any cause of action against the defendant. Smith v. Ice Delivery Co., 8. Ga. App. 767 (4) (70 S. E. 195).
3. The evidence was ample to sustain the verdict for the plaintiff.
*493Decided January 15, 1924.
J. T. Thomasson, J. R. Terrell Jr., for plaintiffs in error.
L. B. Wyatt, Waller B. Branan, contra.
4. It not appearing to this court that the bill of exceptions was sued out for the purpose of delay only, the request of the defendant in error that he be awarded damages is denied.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., coneur.